STRATEGIC CONSULTING SERVICES AGREEMENT


This Strategic Consulting Services Agreement (this “Agreement”), dated as of
April 13, 2009 (the “Effective Date”), is entered into between Charles S. Leykum
(“CL”) and MGMT Energy, Inc., a Nevada corporation (“MGMT”).


WHEREAS, MGMT wishes to engage CL to provide the Services (as defined below) on
the terms and conditions set forth herein and CL wishes to be so retained;


NOW THEREFORE, in consideration of the premises and of the mutual covenants,
conditions and agreements contained herein, the receipt and adequacy of which
are hereby acknowledged, the parties agree as follows:


ARTICLE ONE
SERVICES


1.1           Strategic Consulting Services.  MGMT hereby engages CL to perform
the services set forth in Schedule 1 hereto (the “Consulting Services”) for the
benefit of MGMT, and CL agrees to perform such Consulting Services, on the terms
and conditions set forth herein.


1.2           Other Services.  MGMT may, from time to time, engage CL to perform
other services for the benefit of MGMT (“Other Services”).   The scope of, the
applicable fee for, and any additional terms and conditions relating to any such
Other Services shall be reflected in a Services Addendum to this Agreement in
the form of Exhibit A hereto, which shall be signed by both parties as a
condition to effectiveness.


1.3           Reporting.  MGMT shall have the right to request written reports
at any time during the term of this Agreement, which shall be furnished within
five (5) days after such request, describing the progress, status of, and other
matters pertaining to the Consulting Services and any Other Services provided
pursuant to this Agreement (collectively, the “Services”) as MGMT shall request.
MGMT may freely utilize all such information arising out of the performance of
the Services under this Agreement in any manner desired.


ARTICLE TWO
COMPENSATION


2.1           Compensation.


(a) Consulting Services.   In consideration for the Consulting Services, MGMT
will issue to CL (or CL’s designees, the “Designees”) an aggregate of 402,100
shares of its restricted common stock promptly following the execution and
delivery of this Agreement (the “Shares”).   CL hereby instructs the Company to
issue certificates for the Shares in the following amounts and to the following
persons and entities:


 
·
Charles S. Leykum
100,525

 
·
CSL Energy Fund, L.P.
268,402

 
·
CSL Energy Master Fund, L.P.
33,173

 
Page 1 of 10

--------------------------------------------------------------------------------


 
(b)  Other Services.   If MGMT, in its sole discretion, engages CL to perform
any Other Services, MGMT will pay to CL the fee specified for such Other
Services in the applicable Services Addendum (the “Other Services Fee”).


2.2           Reimbursement.  MGMT will reimburse CL for any and all
reasonable  expenses incurred by CL in connection with CL's performance of the
Consulting Services and any Other Services during the Term; provided, however,
that any such expenses must be pre-approved by MGMT and otherwise adhere to
control procedures implemented by MGMT. All requests for reimbursement for
expenses must be accompanied by documentation in form and detail reasonably
satisfactory to MGMT.  MGMT will reimburse CL for expenses incurred in
compliance with this Section 2.2 within fifteen (15) days following MGMT’s
receipt of CL’s invoice and other documentation therefor.


ARTICLE THREE
REPRESENTATIONS, WARRANTIES AND COVENANTS


3.1           Representations and Warranties.  Each party represents and
warrants to the other that:


(a) It has not entered into any agreement, whether written or oral, in conflict
with this Agreement; and


(b) It has the full power and authority to enter into this Agreement and perform
its obligations hereunder.


3.2           CL’s Covenants.  CL:


(a) shall act as an independent contractor with no authority to obligate MGMT by
contract or otherwise;


(b) shall exercise only such powers and perform such duties as may from time to
time be assigned to CL by MGMT;


(c) shall devote such time and effort as is reasonably necessary to provide the
Services;


(d) shall perform the Services in a timely manner in accordance with standard
practices in the industry and all applicable laws, including, but not limited
to, all applicable securities laws and regulations; and


(e) shall not assign or subcontract performance of this Agreement or any of the
Services to any person, firm, company or organization without MGMT’s prior
written consent, which may be given or withheld in MGMT’s sole discretion.
 
Page 2 of 10

--------------------------------------------------------------------------------


 
ARTICLE FOUR
CONFIDENTIAL INFORMATION


4.1           Confidentiality.  CL acknowledges and agrees that the information,
observations and data obtained by him and his agents and employees during the
course of performing the Services, including, but not limited to, the results
and proceeds of the Services, trade secrets, know how, technical and business
information, models, techniques, formula, processes, samples, inventions and
ideas, business plans, financial data and business relations (“Confidential
Information”), whether or not marked as proprietary or confidential, are MGMT’s
valuable, special and unique assets.  CL therefore agrees that he will not, nor
will he permit any of his agents or employees to, disclose to any person or
entity any of the Confidential Information, without MGMT’s prior written
consent, unless and to the extent that (a) the Confidential Information becomes
generally known to and available for use by the public otherwise than as a
result of CL’s acts or omissions to act, or (b) such disclosure is required to
be produced pursuant to an order of a court of competent jurisdiction or a valid
subpoena, provided that CL promptly notifies MGMT of such required disclosure
and reasonably cooperates with MGMT’s efforts to contest or limit the scope of
such disclosure.


4.2           Access.  CL agrees to limit the access to Confidential Information
to only those persons under CL's direct control who, with MGMT’s knowledge and
consent, are responsible for performing the Services set forth in Article One.


4.3           Return of Information.  Upon the expiration or termination of this
Agreement, CL will promptly return to MGMT all materials, records, documents,
and other MGMT Confidential Information in tangible form.  CL shall retain no
copies except as required by law of such materials and information and, if
requested by MGMT, will delete all Confidential Information stored on any
computer or other electronic device.


4.5           Third Party Information.  CL shall not, in connection with the
Services to be performed under this Agreement, disclose to MGMT any information,
which is confidential or proprietary to CL, or any third party.


4.6           Federal Securities Laws.  CL acknowledges and agrees that he is
aware, and will advise his employees and agents that the United States
securities laws may prohibit a person or entity that has material, non-public
information concerning matters of the type covered by this agreement from (a)
purchasing or selling securities of a company that may be, or may be affiliated
with, a party to a transaction of the type contemplated by this agreement, or
(b) from communicating such information to any other person or entity under
circumstances in which it is reasonably foreseeable that such person or entity
is likely to purchase or sell such securities.


Page 3 of 10

--------------------------------------------------------------------------------


 
ARTICLE FIVE
INDEMNITY; LIMITATION OF LIABILITY


5.1           Indemnity.


(a)  MGMT will indemnify and hold harmless CL and his affiliates, and their
respective officers, directors, employees and agents (each, a “CL Party”),
against any and all losses, claims, damages, obligations, penalties, judgments,
awards, liabilities, costs, expenses and disbursements (and any and all actions,
suits, proceedings and investigations in respect thereof and any and all legal
and other costs, expenses and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise), including, without
limitation, the costs, expenses and disbursements, reasonably incurred, as and
when incurred, of investigating, preparing or defending any such action, suit,
proceeding or investigation (whether or not in connection with litigation in
which a CL Party is a party), directly or indirectly, caused by, relating to,
based upon, arising out of, or in connection with this Agreement or CL's
performance hereunder, except to the extent caused by a breach by a CL Party of
this Agreement or the gross negligence or willful misconduct of a CL Party.


(b)  CL will indemnify and hold harmless MGMT and its affiliates, and their
respective officers, directors, employees and agents (each, an “MGMT Party”)
against any and all losses, claims, damages, obligations, penalties, judgments,
awards, liabilities, costs, expenses and disbursements (and any and all actions,
suits, proceedings and investigations in respect thereof and any and all legal
and other costs, expenses and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise), including, without
limitation, the costs, expenses and disbursements, reasonably incurred, as and
when incurred, of investigating, preparing or defending any such action, suit,
proceeding or investigation (whether or not in connection with litigation in
which MGMT is a party), directly or indirectly, caused by, relating to, based
upon, arising out of, or in connection with a breach by a CL Party of this
Agreement or a CL Party’s gross negligence or willful misconduct.


ARTICLE SIX
TERM AND TERMINATION


6.1           Term. Unless earlier terminated pursuant to this Article Six, the
term of this Agreement shall be for a period of twenty-four (24) months from the
Effective Date (the “Term”).


6.2           Termination.  This Agreement may be terminated by either party
upon 30 days prior written notice to the other party.


6.3           Effect of Termination.  Upon the expiration or termination of this
Agreement, the provisions of this Agreement shall terminate, except that the
following provisions shall survive: Section 2.2, Article Four, Article Five, and
Section 6.3, and Article Seven.  The expiration or termination of this Agreement
shall not adversely affect the rights or remedies of any party that accrued
prior thereto.
 
Page 4 of 10

--------------------------------------------------------------------------------


 
ARTICLE SEVEN
MISCELLANEOUS


7.1           Relationship of the Parties.  Each of CL and MGMT hereby agree
that CL will perform the Services as an independent contractor, retaining
control over and responsibility for its own operations and personnel. Without
limiting the foregoing, CL acknowledges and agrees that neither he nor his
employees or agents shall have any right to any compensation or benefits that
MGMT grants to its employees, including any salary, pension, stock, bonus,
profit sharing, health or other benefits that are available to employees of
MGMT, and CL will be solely responsible for all insurance, employment taxes,
FICA taxes and all obligations to governments or other organizations arising out
of this Agreement, and acknowledges that no income, social security or other
taxes will be withheld or accrued by MGMT on CL’s behalf.  CL will be
responsible for making appropriate filings and payments to the federal, state
and local taxing authorities, including payments of all taxes due on
compensation received hereunder, estimated income payments, employment and
self-employment taxes, if applicable.


7.2           Waiver. None of the terms of this Agreement may be waived except
by an express agreement in writing signed by the party against whom enforcement
of such waiver is sought.  The failure or delay of either party in enforcing any
of its rights under this Agreement shall not be deemed a continuing waiver of
such right.


7.3           Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings among the parties (whether written or oral)
relating to said subject matter.


7.4           Amendments.  This Agreement may not be released, discharged,
amended or modified in any manner except by an instrument in writing signed by a
duly authorized officer of MGMT and CL.


7.5           Assignment.  MGMT has specifically contracted for the Services of
CL and, therefore, CL may not assign or delegate CL's obligations under this
Agreement, either in whole or in part, without the prior written consent of
MGMT, in its sole discretion.


7.6           Severability.  If any provision of this Agreement is, becomes, or
is deemed invalid, illegal or unenforceable in any jurisdiction, such provision
shall be deemed amended to conform to the applicable laws so as to be valid and
enforceable, or, if it can not be so amended without materially altering the
intention of the parties hereto, it shall be stricken and the remainder of this
Agreement shall remain in full force and effect.


7.7           Headings. Article and Section headings contained in the Agreement
are included for convenience only and are not to be used in construing or
interpreting this Agreement.


7.8           Notices.  All notices provided for in this Agreement shall be in
writing and shall be deemed effective when either served by personal delivery or
sent by express, registered or certified mail, postage prepaid, return receipt
requested, to the other party at the corresponding mailing address set forth
below or at such other address as such other party may hereafter designate by
written notice in the manner aforesaid.
 
Page 5 of 10

--------------------------------------------------------------------------------


 
7.9           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one and the same document, binding on all parties notwithstanding
that each of the parties may have signed different counterparts.


7.10         Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without giving effect to
conflict of law rules.


7.11         Investment Representations.  CL represents and warrants to MGMT on
behalf of himself and the Designees (the “Investors”) that: each Investor is an
“accredited investor” as defined in Rule 501 of Regulation D promulgated under
the Securities Act of 1933, as amended (the “Securities Act”), is financially
able to bear the economic risks of acquiring the Shares and the other
transactions contemplated hereby, and has no need for liquidity in this
investment. Each Investor has such knowledge and experience in financial and
business matters in general, and with respect to businesses of a nature similar
to the business of MGMT, so as to be capable of evaluating the merits and risks
of, and making an informed business decision with regard to, the acquisition of
the Shares. Each Investor is acquiring the Shares solely for his or its own
account and not with a view to or for resale in connection with any distribution
or public offering thereof, within the meaning of any applicable securities laws
and regulations, unless such distribution or offering is registered under the
Securities Act or an exemption from such registration is available. Each
Investor has (i) received all the information he has deemed necessary to make an
informed investment decision with respect to the acquisition of the Shares,
including the information MGMT has filed publicly with the Securities and
Exchange Commission (the “SEC”), (ii) had an opportunity to make such
investigation as he or it has desired pertaining to MGMT and the acquisition of
an interest therein, and to verify the information which is, and has been, made
available to him or it and (iii) had the opportunity to ask questions of MGMT
concerning its business and operations.  Each Investor has received no public
solicitation or advertisement with respect to the offer or sale of the Shares.
Each Investor realizes that the Shares are “restricted securities” as that term
is defined in Rule 144 promulgated by the SEC under the Securities Act, the
resale of the Shares is restricted by federal and state securities laws and,
accordingly, the Shares must be held indefinitely unless their resale is
subsequently registered under the Securities Act or an exemption from such
registration is available for their resale. Each Investor understands that any
resale of the Shares by him or it must be registered under the Securities Act
(and any applicable state securities law) or be effected in circumstances that,
in the opinion of counsel for MGMT at the time, create an exemption or otherwise
do not require registration under the Securities Act (or applicable state
securities laws). Each Investor acknowledges and consents that certificates now
or hereafter issued for the Shares will bear a legend substantially as follows:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY APPLICABLE STATE SECURITIES LAWS.  SUCH
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES AND MAY NOT BE OFFERED FOR
SALE, SOLD, DELIVERED AFTER SALE, PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FILED BY THE ISSUER WITH THE SECURITIES AND
EXCHANGE COMMISSION COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT
REQUIRED.”
 
Page 6 of 10

--------------------------------------------------------------------------------


 
Each Investor understands that the Shares are being sold to pursuant to the
exemption from registration and that MGMT is relying upon the representations
made herein as one of the bases for claiming the exemption.

 
[SIGNATURE PAGE FOLLOWS]
 
Page 7 of 10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.
 
 

 

CHARLES S. LEYKUM            MGMT ENERGY, INC.     a Nevada corporation        
    By: Charles S. Leykum          By: Matt Szot       Title: Chief Financial
Officer           Address for Notice:            Address for Notice:            
 

 
Page 8 of 10

--------------------------------------------------------------------------------




Schedule 1
Consulting Services


 
·
Serve as Member of the Board of Advisors

 
·
Develop long term corporate strategic plans with management input and direction
from the Company’s Board

 
·
Provide introductions to potential investors and strategic partners

 
·
Provide technical analysis of properties / projects

 
·
Assist in financial modeling of properties  / projects

 
·
Analyze financial and operating information for management to facilitate
decision-making and provide input for corrective action, where applicable.

 
·
Review and provide advice on all SEC filings, investor materials, and marketing
materials.

 
Page 9 of 10

--------------------------------------------------------------------------------




Attachment A
Services Addendum




Scope of Other Services:
 
 
 
 
 
Other Services Fee:
 
 
 
     
Other Terms and Conditions:
 
 
 
 
 
 

 
 
 
Acknowledged and agreed by:
 


MGMT ENERGY, INC.




 
By: ______________________



 
Date:





CHARLES S. LEYKUM




 
By: ______________________



Date:


Page 10 of 10

--------------------------------------------------------------------------------

